UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-5201


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KEITH EUGENE NELSON,

                Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield.     Irene C. Berger,
District Judge. (1:09-cr-00146-1)


Submitted:   October 4, 2010                 Decided:   November 3, 2010


Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, David R. Bungard, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, United States Attorney, Blaire L. Malkin, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Keith     Eugene   Nelson,       a    convicted   sex   offender,      was

charged with one count of failing to update his registration as

a sex offender under the criminal provision of the Sex Offender

Registration and Notification Act (“SORNA”), 18 U.S.C.A. § 2250

(West Supp. 2010).          Pursuant to a written plea agreement, Nelson

pled    guilty   to   the    charged    offense,        reserving   his    right    to

appeal the district court’s denial of his motion to dismiss the

indictment.      He was sentenced to forty-one months’ imprisonment

and a twenty-five-year term of supervised release.                        Nelson now

appeals, and for the following reasons, we affirm.

            Nelson first asserts that SORNA’s criminal provision

exceeds    Congress’s       power    under       the   Commerce   Clause,    to    the

extent that it limits Nelson’s right to travel, and that the

Attorney General violated the Administrative Procedure Act when

it     issued    regulations        making       SORNA’s    criminal      provisions

retroactive.        These arguments are foreclosed by this court’s

opinion in United States v. Gould, 568 F.3d 459, 470-75 (4th

Cir. 2009), cert. denied, 130 S. Ct. 1686 (2010).                         See Scotts

Co. v. United Indus. Corp., 315 F.3d 264, 271 n.2 (4th Cir.

2002) (“[A] panel of this court cannot overrule, explicitly or

implicitly, the precedent set by a prior panel of this court.

Only the Supreme Court or this court sitting en banc can do

that.”).

                                         2
               Nelson also asserts that the district court abused its

discretion by requiring Nelson, as a condition of his supervised

release, to submit to polygraph examinations without specifying

that the results of those examinations not be made public, and

that     his      twenty-five-year           supervised        release       term     is

unreasonable in light of the purposes of sentencing set forth in

18 U.S.C. § 3553(a) (2006).              We reject both assertions.

               This court specifically addressed the use of polygraph

examinations      as    a     condition     of    supervised    release      in   United

States v. Dotson, 324 F.3d 256, 261 (4th Cir. 2003).                         In Dotson,

we    upheld    the     use      of   polygraph    testing     as   a   condition    of

supervised release because the testing was to be used “as a

potential treatment tool upon Dotson’s release from prison,” and

not to “gather[] evidence to inculpate or exculpate Dotson.”

Id.    While Nelson concedes that imposition of the condition is

generally reasonable and not an abuse of discretion, he notes

that, in Dotson, the district court had taken the added measure

of directing that the results of any polygraph testing not be

made public.       Nelson argues that the potential for disclosure in

his case, where no such specification was made, infringes on his

Fifth Amendment right to be free from self-incrimination.

               Here, like in Dotson, the district court made clear at

sentencing       that       it    was    imposing     submission        to    polygraph

examinations      to     monitor        Nelson’s    compliance      with     supervised

                                             3
release treatment conditions and that such an examination would

be used only for assessment purposes.                            To the extent Nelson

suggests that potential disclosure of the testing results could

infringe on his Fifth Amendment right to be free from self-

incrimination,        such    a    claim          at    this       juncture       is       merely

speculative.      See United States v. Zinn, 321 F.3d 1084, 1092

(11th Cir. 2003) (“If and when Appellant is forced to testify

over   his    valid     claim     of     privilege,         he     may     raise       a    Fifth

Amendment     challenge.          In    the       meantime,        we    can   only        decide

whether requiring polygraph testing as a condition of supervised

release generally violates the Fifth Amendment so as to amount

to plain error.       We hold it does not.”).

             Nelson’s     claim        that       the    district        court     erred       in

sentencing him to twenty-five years of supervised release is

equally unavailing.           Because the length of Nelson’s supervised

release term is part of his sentence, we review the twenty-five-

year   term    for     reasonableness,             using      an     abuse-of-discretion

standard of review.          See Gall v. United States, 552 U.S. 38, 51

(2007); United States v. Daniels, 541 F.3d 915, 921 (9th Cir.

2008), cert. denied, 129 S. Ct. 1600 (2009).                            When reviewing the

substantive     reasonableness          of    the       district        court’s    sentence,

this   court    must     “take         into       account      the      totality       of     the

circumstances, including the extent of any variance from the

Guidelines     range.        If   the    sentence        is    within      the     Guidelines

                                              4
range, the appellate court may, but is not required to, apply a

presumption of reasonableness.”                Gall, 552 U.S. at 51.

            Because      Nelson’s       twenty-five-year        supervised     release

term is well within the statutory maximum term of life, the

supervised      release      term   imposed          by   the   district     court   is

presumptively        reasonable.         See    18    U.S.C.A.     §§ 2242,     3583(h)

(West    2000    &   Supp.      2010)   (providing        for   maximum      supervised

release term of life after conviction for sexual abuse under

§ 2242); USSG        § 5D1.2(b), p.s. (2009) (“If the instant offense

of conviction is a sex offense, however, the statutory maximum

term of supervised release is recommended.”).                         Nelson has not

established      that    his    supervised      release     term      is   unreasonable

when measured against the § 3553(a) factors.

            Based on the foregoing, we affirm the district court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions      are     adequately      presented      in    the   materials

before   the     court    and    argument      would      not   aid   the    decisional

process.

                                                                               AFFIRMED




                                           5